.-.
                                                                         607




        OFFICE OF THE ATTORNEY             GENERAL   OF TEXAS
                                 AUSTIN




Hon. Bert Ford, rdmlnlstxetox
Texas LlqUDr (lontrolBoard
Austin, Texss

Dear girt




                                                           power
                                            rule and regulation
                                            he pl?Qvisionsor the
                                            hfrd, whether or not
                                           if promulgated by the
                                          repugnant to the antl-

                          e Li~usr Oontrol Aot, eraoae;
                                                      other thin@,
                          6h1 (d), that the Lfquox Oontr@l Board

                     ius ail et&m ~QWWE,   duties, and
                     erred by thla Aat, and all powers
       incIdental, amvenients or wm!~aeary to onable
       it to admlnietsr or ,aarxyout any of the provi-
       clone of this Act ama to publish all neoeassry
       rulea,and reg;ulntlona."
               17 of the Afft pmvidim
       Seseotlon                    that it ahall be Maw-
rul   for   any persaa   rho   wina or has an intervat
                                               in the busi-
ntms of a d~stiller,~bzewer, rsatiiler, who&@llralar,
                                                    w%nOrg,
Ron. Bert Ford, Fage #2.


or dine bottler, or any agent, servant, or eatployee"to furnish,
61~s. or lend any money, EarviOe, or other things of value, or
to extend unusual aredlt terms to any retailer, or to any
person, for the use, benefit, or relief of auah retailer, or
to guarantee the frilfillmentof any flnanoial obligation of
any retailer."
        Section 24 of Artlals   2 of the Liquor Control Aot provides~

             *The exteaeton of oradlt for longer period or
        tine than Is generally extended to regular ouetomers
        Of a nurntu'aoturer
                          or distributor ooveting the purohslse
        of brewery produots from auoh aaanufaotuxeror dla-
        tributor &all ba deemed unusual oredit tonas.*
     TAO hat gu0wi0n    rrorpth0 A0t is the odly ad'inition
of the tern wunusual oredlt tonne" whioh me hove found In
the Aot. Shile it is in Article  2, we think It does evidenoe
the leglelatlve intent end deities what is meantby the same
phraee a8 used in ArtlOle 1.
     we are or the opinion that the Power &iven the Board to
prevent the granting of unusual oredit is not the same am the
nmer to require oesh to.ba paid,
     In CamerOle   Standard Insuranoe Company vs. Board of
Insuranoe Cocaalseioners,S4 S. Pq. (Ed) S4S, the oourC said:
             *The Board oan exerolse only the authority
        oanterred upon It by law in clear and unmistakable
        tenus, and nil1 not be deezmd to be given by lo+
        plioatloa, nor aan it be extended by iaferenoe,
        but mu-t be strlotly cronetrued."
     In Mo;oDonald
                 vs. Amrioan Fruit CSoWera, Inc., 126 S. X.
(2d) S3, (whloh ie the Court of Civil Appeals opinion) and
127 6.~. (2d) 291 (which 1~ the opinion of the Supreme Court,
dismisslag the application for writ of error),a very ei!a%lar
question was oonsldored, end it was there deoided by the
Court tSat the power had not been granted by the Legislature.
Under that authority we are of the opinion that the power
to promlgate the proposed rule and regulation has not boeu
granted by the Legislature.
     VJCJ    It unneoeasary to answer the other question,
        dsr)sr
psrtiaularly, since the Supreme Court, in pa&e%% on the
Eon. Bert Ford, Page #S.



appllaatfon in the EfaDoneldcase, dealined to state whether
                               .. power. -
the Legislature night delegate tne         In any event,
that question m8y be answered ii aAd WheA the Legislature
grants the power.

                                YOAr8 very truly
                           ATTORNEY   GTTTERALOF TEXAS


                           BY
                                      ’ A . 8. R0lli~8
-.4SRxpbp